Citation Nr: 1605532	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial, compensable rating for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to September 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of a TBI, and assigned a noncompensable rating, effective December 31, 2009.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for TBI, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript of the hearing has been associated with the claims file.

In April 2015, the Board granted service connection for headaches.  In an August 2015 rating decision, the RO assigned a 30 percent evaluation effective December 31, 2009.  In a prior decision, in February 2002, the RO granted service connection for bilateral hearing loss and tinnitus effective April 23, 2001. 

In April 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a November 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals documents consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As of December 31, 2009, the effective date of the award of service connection, the Veteran subjectively described his TBI as consisting of headaches, an occasional inability to sleep, problems with memory, difficulty thinking, recalling information, and responding to questions, trouble concentrating, and being prone to frequent outbursts directed at family members; there was no objective evidence of a TBI that was rated as "2" in one or more facet, or a TBI that was rated as "total" in one or more facet.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for TBI are met.  38 U.S.C.A.           §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A December 2010 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for a traumatic brain injury.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the June 2010 award of service connection, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  A December 2012 statement of the case set forth the applicable criteria for higher ratings for residuals of a TBI under the revised diagnostic criteria.  The timing and form of such suffices, in part, for Dingess/Hartman).

Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the record consists of the Veteran's service treatment records, post-service private and VA treatment records and the reports of VA examinations (as requested by the Board in its April 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As for the Board hearing, the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2015 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony regarding his TBI and headache symptoms.  The hearing transcript also reflects appropriate exchanges between the Veteran and the undersigned pertaining to the Veteran's current treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing discussion did not reveal the presence of any outstanding evidence; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient.

The duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that his TBI warrants a higher initial rating due to the severity of his subjective symptoms.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran filed his claim for service connection for TBI in December 2009.  As noted above, service connection was granted and a non-compensable evaluation was assigned from December 31, 2009.  As such, the provisions of Diagnostic Code 8045 apply, and these state:

The criteria of DC 8045 for traumatic brain injury are as follows:  

[T]hat there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a , Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Below is a complete copy of Diagnostic Code 8045 for the Veteran's convenience.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

The Evidence

The relevant evidence in the record includes the Veteran's VA treatment records, the January 2015 hearing testimony, as well as a reports of VA examinations conducted in April 2010 and July 2015.  The Veteran subjectively reported that his TBI symptoms included intermittent headaches, occasional inability to sleep, trouble with balance, a feeling of "thick headedness" and an inability to think in the April 2010 VA examination.  He reported similar symptoms at the January 2015 hearing and in the July 2015 VA examination reports.  Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, from December 31, 2009, effective date of the award of service connection, the Veteran's TBI warrants a 10 percent rating, but no higher.  In light of the Veteran's subjective complaints related to his TBI, a 10 percent rating is warranted under the diagnostic criteria.  See 38 C.F.R.  § 4.124a, Diagnostic Code 8045 (2015).

A report of an April 2010 VA examination reflects the Veteran's complaints of intermittent headaches that occurred a couple times a month.  Other symptoms were reported to include an occasional inability to stay asleep, and problems with balance.  The Veteran also reported that he "feels thick headed and can't think," and that he "feels dull" and "groggy."  Complaints of impairment of memory, attention, concentration or executive functions were denied.  Examination found judgment, motor activity, visual spatial orientation and consciousness to be normal and social interaction to be routinely appropriate.  The Veteran was found to be always oriented to person, time, place and situation.  Subjective symptoms were found to not interfere with work, instrumental activities of daily living, family or other close relationships.  No cognitive problems were observed or reported by the examiner and the Veteran was found to be able to communicate by spoken and written language. 

At the January 2015 hearing, the Veteran indicated that he had trouble concentrating and remembering routine things such as recurring bills, where he placed his wallet and keys, and doctor appointments.  He also indicated trouble following along with normal conversations, as well as an inability to stay focused on a problem.  He indicated that he is prone to frequent outbursts directed at family members, and that he immediately feels regret afterward.  The Veteran also indicated problems with driving, including forgetting where he was going, getting lost because of difficulties following a map or global positioning system (GPS) unit while driving.  Finally, the Veteran indicated that he co-signed on an automobile loan for a granddaughter that put him in a financial bind because he could not afford it. 

VA treatment notes reflect the Veteran's complaints of dizziness, unstable gait, headaches, attention/concentration difficulties, sleep disturbance and subjective cognitive complaints.  In the March 2015 VA neurology consult note, the examiner opined that the "subjective cognitive complaints, chronic vertigo, and parkinsonian gait " had a "unclear etiology, although suspect potentially related to prior head injury (i.e. TBI) given temporal relationship of symptom onset with injury relatively stable symptoms which would argue against underlying neurodegenerative process, and MRI with subcortical lesions which is likely multifactorial."  In the April 2015 VA neuropsychology consult note the examiner stated "[n]europsychological evaluation results are significant for intact cognitive functioning across all cognitive domains.  The subjective cognitive difficulties he reported are likely the typical cognitive changes expected with aging.  He described functional difficulties with certain IADLS [(instrumental activities of daily living)] such as financial management...and shopping...and medication management, and these appear to be chronic and stable problems for at least the past 15 years, with no appreciable decline."  While the examiner expressed the belief that the Veteran's symptoms are likely due to aging, he did not provide enough detail for the Board to attributed the Veteran's symptoms to another disability or source.  The examiner opined "[i]t is challenging to determine whether there was cognitive sequela from his 1954 injury given lack of medical documentation and remoteness of the event.  While cognitive difficulties do frequently follow moderate-to-severe brain injury,  precise estimation of the severity of his injury is difficult to determine."  
A report of a July 2015 VA Mental Disorders Disability Benefit Questionnaire (DBQ) indicates that there were no complaints of memory, attention, concentration or executive functions impairment.  Judgment, motor activity, visual spatial orientation and consciousness were found to be normal.  Social interaction was found to be routinely appropriate and the Veteran was found to be always oriented to person, time, place and situation.  Subjective symptoms were found to not interfere with work, instrumental activities of daily living or work, family or other close relationships.  One or more neurobehavioral effects were found to not interfere with workplace interaction or social interaction.  The Veteran was found to be able to communicate by spoken and written language and to comprehend spoken and written language.

A report of a July 2015 VA Initial Evaluation of Residuals of Traumatic Brain Injury (I-TBI) DBQ, reflects the Veteran's reports of problems with memory and unstable gait, and chronic intermittent dizziness.  The examiner found however that there were no complaints of memory, attention, concentration or executive functions impairment.  Judgment, motor activity, visual spatial orientation and consciousness were found to be normal.  Social interaction was found to be routinely appropriate and the Veteran was found to be always oriented to person, time, place and situation.  No subjective symptoms or neurobehavioral effects were found.  The Veteran was found to be able to communicate by spoken and written language and to comprehend spoken and written language.  The examiner stated that "[a]lthough the veteran described some cognitive difficulties with onset he dates to the TBI, if any, there is no objective evidence that these subjective complaints affected him socially or occupationally."

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  The Board notes-as detailed in the Introduction-that the Veteran has been awarded a separate rating for headaches, tinnitus and bilateral hearing loss.

In consideration of the VA treatment notes, the April 2010, and  July 2015 VA examination reports, a level of severity of "1" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that there have been complaints of impairment of memory, attention, concentration, or executive functions.  The Veteran reported during his VA examination and testified at the January 2015 hearing, that he had trouble concentrating and remembering routine things such as recurring bills, where he placed his wallet and keys, and doctor appointments.  He also indicated trouble following along with normal conversations, as well as an inability to stay focused on a problem.  A higher level of severity of "2" is not warranted unless an examiner finds objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional loss.  A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  While the Veteran testified at his January 2015 hearing that he had cosigned on a car loan for a granddaughter which put him in a financial bind, the VA examiners repeatedly found the Veteran to be able to manage his financial affairs.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.  While the Veteran indicated at his hearing that he was prone to frequent outbursts of irritation and frustration directed at his family, he also indicated an immediate feeling of remorse.  The Veteran has also testified to having strong, healthy relationships with his wife, children and he is very active in his church and community.  A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  A level of severity of "1" has been assigned for the Visual spatial orientation facet, indicating that the Veteran is mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).  The Veteran testified at his January 2015 hearing that he has problems with driving, including forgetting where he was going, getting lost because of difficulties following a map, but that he can follow a GPS.  A higher level of severity of "2" is not warranted unless an examiner finds the Veteran to be moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS (global positioning system). 

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating subjective symptoms that do not interfere with work, instrumental activities of daily living; or work, family or other close relationships.  Examples are mild or occasional headaches, mild anxiety.  A higher level of severity of "1" is not warranted unless an examiner finds three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to light.  While the Veteran indicated that he had intermittent dizziness and would list to the side when walking, he is already service connected and separately rated for headaches as well as tinnitus and bilateral hearing loss, and his occasional sleep disruption has been attributed to sleep apnea and not his TBI.  The Board finds that the Veteran only suffers from one subjective symptom not separately rated that mildly affects him socially or occupationally.

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is ten percent based upon the highest severity level of "1," which was assigned for the following facets: memory, attention, concentration, executive functions, and visual special orientation.  The remaining facets of judgment, social interaction, orientation, motor activity (with intact motor and sensory system), subjective symptoms, neurobehavioral effects, and communication, were assigned a severity level of "0." 

The Board notes that the AOJ has awarded a separate rating for headaches in an August 2015 rating decision and that such separate rating was effective December 31, 2009.  The Board also notes that the AOJ awarded separate ratings for hearing loss and tinnitus in February 2002 effective April 23, 2001.  The Board further notes that the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban, supra.  The Board finds that the assignment of a separate, compensable rating for headaches, tinnitus, and hearing loss as well as a rating higher than 10 percent for subjective symptoms of a TBI that include headaches, hearing loss and tinnitus would constitute impermissible pyramiding as the symptomology is duplicative or overlapping.  As the Veteran's award would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14, a higher rating encompassing headaches, tinnitus, or hearing loss cannot be awarded.  

III.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating higher than 10 percent pursuant to the applicable criteria. 

The Board has also considered the Veteran's assertions as to the severity of his TBI, and in no way discounts the Veteran's asserted difficulties or his assertions that his disability should be rated higher.  It must be emphasized that the assignment of disability ratings for residuals of a TBI are derived by a mechanical application of the rating schedule to the severity for each facet of cognitive impairment are obtained.  The Board has no discretion in this matter and must predicate its determination based on the results of the studies of record.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  The Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.             § 3.321(b)(1) (cited in the November 2015 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. §3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  There must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. §3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the applicable schedular criteria are adequate to rate the Veteran's symptoms associated with the TBI disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional cognitive impairment that has not been attributed to the service-connected disability, and a separate rating has been assigned for headaches residual to the TBI.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R.       § 3.321(b)(1) is not met, referral of this claim for extra-schedular.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran reported full-time work as an electrician from 1955 until retiring as planned in 1992, and there is no evidence or argument that the Veteran's TBI has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that no claim for a TDIU has been raised as a component of the current claim for higher rating, and need not be addressed.

For all the foregoing reasons, the Board finds that a 10 percent, but no higher, rating for a TBI is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the 10 percent rating, but finds that the preponderance of the evidence is against the assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial 10 percent rating for TBI, is granted, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


